Citation Nr: 0940183	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-41 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Eligibility for Department of Veterans Affairs Survivors' 
and Dependents' Educational Assistance (DEA) benefits under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970 
and from September 1970 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  In April 2008, the Board 
remanded this case.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for right ulnar nerve palsy, rated as 40 
percent disabling; tinnitus, rated as 10 percent disabling; 
residuals of gunshot wound (GSW) of the right elbow, rated as 
10 percent disabling; fracture of the left distal wrist, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as noncompensable.  The combined rating was 50 percent.  

2.  The Certificate of Death reflects that the Veteran died 
at the age of 55 in September 2003.  The immediate cause of 
death was respiratory failure due to idiopathic pulmonary 
fibrosis of four years' duration.  There were no significant 
conditions contributing to death.

3.  Idiopathic pulmonary fibrosis was not manifest during 
service and is not attributable to service.

4.  The Veteran's service-connected disabilities were not the 
immediate or underlying cause of the Veteran's death, and 
were not etiologically related to the cause of death; the 
Veteran's service-connected disabilities did not contribute 
substantially or materially to cause the Veteran's death and 
they was not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the Veteran materially less capable of 
resisting the effects of other disease causing death.

5.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2009).

2.  Eligibility for DEA is not established. 38 U.S.C.A. §§ 
3500, 3501 (West 2002 & Supp. 2009); 38 C.F.R. 3.807 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2003 was sent to the claimant.  
Thereafter, additional VCAA notification was sent 



in May 2008.  Cumulatively, the VCAA notices fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notifications: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

The United States Court of Appeals for Veterans Claims ("the 
Court") issued certain directives pertinent to cases where 
the issue is service connection for the cause of a veteran's 
death in Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be 



responsive to the particular application submitted.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006), at 9 ("The legislative 
interest underlying the VCAA notice requirement is the intent 
of Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose

However, in DIC cases where a veteran was service-connected 
during his lifetime, the Court found that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

However, where a veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Further, 
section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim. 
 

In this case, the Veteran was service-connected for multiple 
disabilities during his lifetime.  The May 2008 VCAA 
notification was Hupp compliant.  




In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  As discussed in greater detail 
below, medical opinions have been obtained which are 
sufficient because they included a review of pertinent 
records and supporting rationale.  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Veteran served on active duty from June 1966 to June 1970 
and from September 1970 to November 1978.

The service treatment records reflect that the Veteran 
underwent a November 1966 Airborne examination.  Physical 
examination revealed that the lungs and chest were normal.  
On the reverse side of the examination report, the examiner 
listed a summary of the current defects and diagnoses.  A 
respiratory disorder was not listed with the listed defects.  
The Veteran also completed a Report of Medical History.  At 
that time, he denied having asthma, shortness of breath, pain 
or pressure in chest, or chronic cough.  

On September 4, 1969, the Veteran was treated for the flu.  

The Veteran underwent n October 1969 Airborne examination.  
Physical examination revealed that the lungs and chest were 
normal.  On the reverse side of the examination report, the 
examiner listed a summary of the current defects and 
diagnoses.  A respiratory disorder was not listed with the 
listed defects.  

In November 1969, the Veteran was hospitalized for an illness 
of one month's duration.  He had a cough and a diagnosis of 
viral tracheo bronchitis.  The hospitalization yielded an 
impression of respiratory tract infection, manifested by 
productive cough and fever.  He also had lymphocytosis and 
beta strep.  December 1969 chest x-rays were normal.  

In March and April 1970, the Veteran was seen for a cold and 
general malaise.  

In May 1970, the Veteran underwent an Expiration Term of 
Service examination.  Physical examination revealed that the 
lungs and chest were normal.  On the reverse side of the 
examination report, the examiner listed a summary of the 
current defects and diagnoses.  A respiratory disorder was 
not among the listed defects and diagnoses.  The Veteran 
completed a Report of Medical History.  At that time, he 
denied having asthma, shortness of breath, pain or pressure 
in chest, or chronic cough.  May 1970 chest x-rays were 
normal.  

Between the two periods of service, the Veteran filed a claim 
for VA benefits in June 1970.  He reported that he had right 
forearm muscle and nerve damage as well as a fracture of the 
left wrist.  He did not indicate that he had a respiratory 
disorder.  

In July 1970, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported having occasional episodes of 
bronchitis with coricidin treatment and that he had had 
pneumonia in 1969.  Chest examination was normal and no 
respiratory diagnosis was rendered.  

The Veteran reentered service in September 1970.  Thereafter, 
April 1973 chest x-rays were normal.  In May 1973, the 
Veteran underwent an annual examination which revealed that 
the lungs and chest were normal.  On the reverse side of the 
examination report, the examiner listed a summary of the 
current defects and diagnoses.  A respiratory disorder was 
not among the listed defects and diagnoses.  The Veteran 
completed a Report of Medical History.  At that time, he 
denied having asthma, shortness of breath, pain or pressure 
in chest, or chronic cough.  

In July 1976, the Veteran completed a Report of Medical 
History.  At that time, he denied having asthma, shortness of 
breath, pain or pressure in chest, or chronic cough.  

In January 1977, the Veteran underwent a medical board 
examination which revealed that the lungs and chest were 
normal.  On the reverse side of the examination report, the 
examiner listed a summary of the current defects and 
diagnoses.  A respiratory disorder was not among the listed 
defects and diagnoses.  The Veteran completed a Report of 
Medical History.  At that time, he denied having asthma, 
shortness of breath, pain or pressure in chest, or chronic 
cough.

In February 1977, the Veteran was treated for a viral 
syndrome.  

In June 1978, the Veteran underwent an Expiration Term of 
Service examination.  Physical examination revealed that the 
lungs and chest were normal.  On the reverse side of the 
examination report, the examiner listed a summary of the 
current defects and diagnoses.  A respiratory disorder was 
not among the listed defects and diagnoses.  The Veteran 
completed a Report of Medical History.  At that time, he 
denied having asthma, shortness of breath, pain or pressure 
in chest, or chronic cough.  

The Veteran filed another claim for VA benefits in June 1979.  
He did not indicate that he had a respiratory disorder.  

In a July 1979 rating decision, service connection was 
granted for residuals of GSW to the right elbow and forearm 
and assigned a 10 percent rating.  Service connection was 
also granted for fracture of the left distal wrist and a non-
compensable rating was assigned.  

In October 1979, the Veteran was afforded a VA examination.  
Physical examination of the respiratory system revealed 
normal respiratory excursion bilaterally.  Lungs were clear 
to percussion and auscultation.  No rales were heard before 
or after cough.  Chest x-rays were normal.  There was no 
diagnosis of a respiratory disorder.  

In a December 1979 rating decision, service connection was 
granted for right ulnar nerve palsy and a 20 percent rating 
was assigned; left ear tinnitus and a 10 percent rating was 
assigned; and bilateral hearing loss and a noncompensable 
rating was assigned.  

In October 1984, the Veteran was afforded a VA examination.  
Physical examination of the respiratory system was normal.  
There was no diagnosis of a respiratory disorder.  

In a September 1985 rating decision, an increased rating of 
40 percent was assigned for right ulnar nerve palsy.  

In October 1996, private medical records reflect that the 
Veteran was being treated for pulmonary fibrosis which dated 
back to at least 1994.

In February 2000, the Veteran underwent a lung biopsy.  
According to a February 2000 letter of K.O.L., M.D., it was 
indicated that the diagnosis was usual interstitial pneumonia 
(UIP) based on the presence of honeycombing and a tendency 
toward peripheral accentuation in the biopsy.  There was 
moderate fibroblastic activity at the periphery.  A few 
bronchiolocentric scars were seen, but it was not thought 
that the underlying process was the result of an 
environmental exposure, such as Agent Orange.  There was some 
pigment in a bronchiolocentric distribution which suggested 
that the Veteran may have been a smoker in the past.  The 
diagnosis was: lung, open biopsy, fibrosing interstitial 
pneumonia with microscopic honeycombing most consistent with 
UIP and some bronchiolocentric scarring.  A March 2000 
pathology report indicates that he Veteran had fibrosing 
interstitial pneumonia most consistent with UIP.  

In July 2002, the Veteran filed a claim of service connection 
for pneumonia and interstitial pulmonary fibrosis.  In 
December 2002, his claim was denied.  

Thereafter, the Veteran underwent a computerized tomography 
which revealed a honey comb appearance of bibasilar lung 
fields consistent with basilar bronchiectasis.  

Subsequent medical records documented the deterioration of 
the Veteran's lung disability and that options such as a 
transplant were discussed.  

In September 2003, the Veteran was afforded a VA examination. 
The claims file was reviewed.  The Veteran's inservice 
history of respiratory ailment was noted.  The Veteran 
related that he continued to have recurrent chest infections 
thereafter.  In the early to mid-1990s, x-rays revealed 
fibrosis in both lungs and he was diagnosed as having 
idiopathic pulmonary fibrosis of unknown etiology.  His 
pulmonary function tests (PFTs) had declined over the years 
and he had a lung biopsy.  He was currently on home oxygen 
and other treatment.  Physical examination was performed 
which revealed chronic interstitial pulmonary fibrosis, 
bilateral, with severe restrictive disease currently on 
regular use of home oxygen.  

The examiner noted that the Veteran's medical records were 
thoroughly reviewed.  Although the Veteran was treated during 
service for viral tracheobronchitis, thereafter, he remained 
healthy with regard to his lungs/respiratory system.  The 
Veteran's current lung condition was not present when he left 
active service or for years thereafter.  The examiner opined 
that treatment for his lung condition which he received 
during service was most unlikely to cause his current lung 
disease.  As his current diagnosis was idiopathic, this 
diagnosis suggested that the etiology was unknown and this 
condition appeared after he was discharged from service.  

In December 2003, the Veteran died.  According to the 
Certificate of Death, the cause of death was respiratory 
failure due to idiopathic pulmonary fibrosis of four years' 
duration.  There were no other significant conditions 
contributing to death.  No autopsy was performed.  A 
physician signed the Certificate of Death.  

A March 2004 letter was received from B.C.D., M.D., in which 
he stated that the Veteran had died due to pulmonary 
fibrosis.  He indicated that the Veteran felt that his 
pulmonary fibrosis was related to inservice pneumonia.  He 
said that he had reviewed some service treatment records and 
noted that the Veteran had been treated in 1969 for some 
respiratory and lung problems.  He was characterized as 
having pneumonia, bronchitis, viral tracheobronchitis, and 
bronchospasm.  The physician felt that the Veteran clearly 
had an ongoing upper respiratory tract illness of some sort.  
Also, he indicated that the fact that different medical 
personnel characterized the illness somewhat differently 
would raise some question as to what the exact diagnosis 
should have been.  The Veteran, understandably as a layman, 
thought he had pneumonia.  The physician opined that it was 
very possible that the inservice illness could have 
precipitated the Veteran's pulmonary fibrosis.  And it was 
also possible that the fibrotic process could have been 
present to a mild degree and the service-related problems 
could have aggravated it.  

In November 2005, a VA medical opinion was furnished.  The 
claims file was reviewed.  It was noted that the Veteran was 
treated for viral tracheobronchitis during service.  He had a 
normal chest x-ray, no enlarged spleen or liver.  When he was 
separated from his second period of service, there was no 
mention of lack of performance or respiratory compromise for 
physical performance.  In 2000, he was diagnosed as having 
interstitial pneumonia.  Subsequent CAT scan confirmed a 
diagnosis of UIP.  The examiner noted that the inservice 
treatment in 1969 was more consistent with bacterial 
pneumonia.  The Certificate of Death noted respiratory 
failure due to idiopathic pulmonary fibrosis.  The examiner 
indicated that the usual course of interstitial pulmonary 
fibrosis was an abnormal chest x-rays with progressive 
breathlessness associated with collagen connective tissue 
disease and usually a patient with interstitial pulmonary 
fibrosis has the disease when they are over 50 years of age.  
If the Veteran had interstitial pneumonia or interstitial 
pulmonary fibrosis back in 1969, the examiner indicated that 
if it was severe enough, he would have needed oxygen back in 
1969.  It appeared to this examiner that the Veteran either 
had a viral or bacterial pneumonia back in 1969, recovered 
nicely, and was able to carry on with service and was then 
able to reenter service and complete that tour.  Whether or 
not the idiopathic pulmonary fibrosis was related to Agent 
Orange was not substantiated by Dr. L. who indicated that it 
did not appear to be from an environmental agent like Agent 
Orange.  The examiner stated that even if the Veteran was 
exposed to Agent Orange, he would be expected to have signs 
and symptoms early.  It was the examiner's opinion that IUP 
was not caused by or a result of any inservice pneumonia.  

The appellant has submitted internet research study 
information which indicated that idiopathic pulmonary 
fibrosis could be misdiagnosed as being another respiratory 
or pulmonary condition.  In addition, another internet 
informational printout indicated that pulmonary fibrosis 
could be caused by exposure to inhaled inorganic dust or 
organic dusts, chemotherapy or radiation therapy, lung 
infection, or connective tissue disease.  In addition, it may 
be referred to as cryptogenic fibrosing alveolitis, diffuse 
fibrosing alveolitis, interstitial diffuse pulmonary 
fibrosis, and UIP.  Risk factors for development include 
cigarette smoking, exposure to antidepressants, 
gastroesophageal reflux disease, occupational exposure to 
dusty environments, viral infections, and inherited 
disposition.  

Lay evidence has also been received from friends of the 
Veteran and the appellant.  These persons stated that the 
Veteran had increased respiratory problems prior to his 
death.

The Board will initially address the matter of whether the 
Veteran incurred idiopathic pulmonary fibrosis due to 
inservice herbicide exposure.  The Veteran served in Vietnam 
and is presumed to have been exposed to herbicide agents.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  The United States Department of 
Defense (DOD) has confirmed that Agent Orange was also used 
from April 1968 through July 1969 along the demilitarized 
zone (DMZ) in Korea.  DOD defoliated the fields of fire 
between the front line defensive positions and the south 
barrier fence.  If it is determined that a veteran who served 
in Korea during this time period belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See MR21-1MR, Part IV, Chapter 2, Section C; see also 
Veterans Benefits Administration Fast Letter 09-20, May 6, 
2009 (Developing For Evidence of Herbicide Exposure in Haas-
Related Claims from Veterans with Thailand Service during the 
Vietnam Era).

In the recent decision in Haas v. Peake, 525 F.3d 1168 
(2008), the Federal Circuit held that VA's regulation 
defining "served in the Republic of Vietnam," under the Agent 
Orange Act, to mean "service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam," was 
reasonably interpreted by VA to require that a service-member 
had set foot within land borders of Vietnam in order to be 
entitled to statutory presumptions of both exposure and 
service connection for specified diseases under the Act.  
Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Federal Circuit also stated that a 
veteran who had served on board a Navy ammunition supply ship 
operating in the Vietnamese coastal waters had not "served in 
the Republic of Vietnam" under the Agent Orange Act and 
regulations since he had never gone ashore from the ship and 
set foot within land borders of Republic of Vietnam.  Haas, 
525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

The statutory provision specifically covering herbicides is 
38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  The 
presumption of exposure to herbicides is provided to all 
veterans who served in Vietnam during the Vietnam era.  

The Veteran died due to idiopathic pulmonary fibrosis, not a 
respiratory cancer.  As such, the cause of death was not any 
of the enumerated presumptive diseases.  The Board also notes 
that the record on appeal also does not contain competent 
evidence directly linking the cause of the Veteran's death to 
exposure to herbicides in service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (holding that the veteran was not 
precluded under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act from establishing service 
connection with proof of direct actual causation); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  There are two 
pertinent medical opinions on this matter, both provided by 
medical specialists.  Both Dr. L. and the VA examiner who 
provided the November 2005 opinion concluded that the fatal 
respiratory process was not related to Agent Orange exposure 
and each provided rationale.  Their opinions are 
uncontradicted by equally probative evidence.  

Although the appellant asserts that Agent Orange exposure 
played an etiological role in the development of the fatal 
respiratory process, the appellant does not have the medical 
expertise to render a complex medical assessment.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
Further, the probative value of her personal opinion is 
outweighed by the medical opinions of record furnished by the 
medical professionals, as noted above.  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  See Cohen.  Neither the 
Board nor the appellant is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Turning to the matter of whether the cause of the Veteran's 
death was incurred in service, that is direct service, 
connection, the Board notes that there is a conflict in the 
competent medical evidence regarding whether the Veteran's 
fatal disease process was etiologically related to service.  
In addition, the appellant has submitted supporting lay 
evidence as well as treatise/internet evidence.  

With regard to the lay evidence, the Board accepts that the 
Veteran had difficulty breathing and with his respiratory 
disability which was deteriorating prior to his death.  

With regard to the treatise/internet evidence, the Board has 
carefully considered the that information about idiopathic 
pulmonary fibrosis.  This type of evidence can provide 
important support when combined with the pertinent opinion of 
a medical professional.  Similarly, medical treatise evidence 
could "discuss [] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In this 
case, the evidence generally supports the medical opinion of 
Dr. D.  However, the Board finds that the probative value of 
Dr. D.'s opinion is outweighed by the two VA medical opinions 
of record.  As such, while the treatise/internet evidence 
provides educational information, it is not specific to the 
Veteran and the circumstances of his case and the probative 
value is outweighed by the specific medical evidence in this 
case (the two VA opinions) which is directly pertinent to the 
Veteran.

With regard to three medical opinions of record, the Board 
must weigh the credibility and probative value of the medical 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases for 
doing so).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  

The relevant focus is not on whether the clinician had access 
to the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

With regard to the private medical opinion of Dr. D., that 
physician only presented possibilities.  This opinion was 
equivocal and speculative.  The physician thought that the 
inservice illness possibly precipitated the Veteran's 
pulmonary fibrosis or possibly aggravated a fibrotic process.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  An award of service connection must be based on 
reliable competent medical evidence and conjectural or 
speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102; see 
also Morris v. West, 13 Vet. App. 94, 97 (1999); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999); Davis v. West, 13 Vet. 
App. 178, 185 (1999); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Conversely, the Board attaches the most significant probative 
value to the VA opinions, as they are well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the Veteran 
to include the claims file.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion include the thoroughness and 
detail of the opinion.).  The VA examiners' opinions were not 
speculative in nature and both provided rationale and 
discussed the pertinent history.  One of the VA physicians 
also had the opportunity to examine the Veteran.  Both of 
these examiners addressed the fact that the Veteran had 
normal x-rays and remained in good health with regard to the 
respiratory system after suffering a respiratory infection in 
late 1969 and remained without problems for the second tour 
of duty.  The Board notes that the opinions are supported by 
the documentary record which indeed shows that the Veteran 
had a normal respiratory system on repeated examinations 
after his respiratory infection in late 1969 and all chest x-
rays were normal.  Further, post-service examinations were 
also normal.  The respiratory system was examined multiple 
times, but no lung impairment was shown until the 1990s, more 
than a decade after service separation.  

Thus, the Board finds that the most probative evidence 
establishes that there was no etiological nexus between the 
Veteran's cause of death from idiopathic pulmonary fibrosis 
and his active service.

The Board notes that at the time of the Veteran's death, 
service connection was in effect for right ulnar nerve palsy, 
rated as 40 percent disabling; tinnitus, rated as 10 percent 
disabling; residuals of gunshot wound (GSW) of the right 
elbow, rated as 10 percent disabling; fracture of the left 
distal wrist, rated as 10 percent disabling; and bilateral 
hearing loss, rated as noncompensable.  The combined rating 
was 50 percent.  However, prior to death, the Veteran was 
having considerable medical problems other than his service-
connected disabilities.  As noted, his fatal respiratory 
disease process was deteriorating.  There is no competent 
evidence showing that any of the Veteran's service-connected 
disabilities were the immediate or underlying cause of the 
Veteran's death or were otherwise etiologically related to 
the cause of death.  

The Veteran's service-connected disabilities did not 
contribute substantially or materially to cause the Veteran's 
death and were not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the Veteran materially less capable of 
resisting the effects of other disease causing death.  
Rather, the probative evidence shows that the Veteran died 
due to respiratory failure due to his idiopathic pulmonary 
fibrosis, unrelated to service.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).



DEA Benefits

DEA under Chapter 35, Title 38, of the United States Code, is 
a program of education or special restorative training that 
may be authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of DEA exists if a 
veteran was discharged from service under conditions other 
than dishonorable, or died in service, and either (1) has a 
permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed Forces and is, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  38 C.F.R. § 3.807.

The Veteran received an honorable discharge from active 
military service.  However, he was not in receipt of a 
permanent total service-connected disability, and did not die 
as a result of a service-connected disability.

Accordingly, DEA benefits, pursuant to the provisions of 
Chapter 35, Title 38, United States Code, is not warranted.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  With regard to 
this issue, VCAA is inapplicable.  Additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  The law as mandated 
by statute, and not the evidence, is dispositive of this 
issue.  Mason v. Principi, 16 Vet. App. 129 (2002).  



ORDER

Service connection for the cause of the Veteran's death is 
denied.

Eligibility for DEA benefits under 38 U.S.C. Chapter 35 is 
denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


